Decree reversed on the law and a new trial granted, with costs to appellant to abide the event, unless within ten days from service of a copy of the order hereon respondent stipulate that the amount of the award be increased by $7,500; if respondent so stipulate, the decree, as thus modified, is unanimously affirmed, in so far as an appeal is taken therefrom, with costs of appeal to appellant. Such sum is awarded for lessened value due to the requirement that building operations are subject to the approval of the chief engineer of the board of transportation of the city of New York, as indicated by memorandum of the board of transportation of the city of New York, attached to the petition herein, under paragraph beginning with the words: “ For better assurance of safety for the rapid transir railroad structure.” The item for damages alleged to be sustained by reason of additional expense for foundations in the event of the erection of a twelve-story structure, was properly disallowed, as the proposal for such a structure was based upon speculation and conjecture. Lazansky, P. J., Carswell, Davis, Adel and Taylor, 1 J., concur.